      Case 2:21-cv-00353-KJD-NJK Document 11 Filed 04/15/21 Page 1 of 3



 1   Scott E. Gizer, Esq., Nevada Bar No. 12216
       sgizer@earlysullivan.com
 2   Sophia S. Lau, Esq., Nevada Bar No. 13365
       slau@earlysullivan.com
 3   EARLY SULLIVAN WRIGHT
       GIZER & McRAE LLP
 4   8716 Spanish Ridge Avenue, Suite 105
     Las Vegas, Nevada 89148
 5   Telephone: (702) 331-7593
     Facsimile: (702) 331-1652
 6
     Kevin S. Sinclair, NV Bar No. 12277
 7     ksinclair@sinclairbraun.com
     SINCLAIR BRAUN LLP
 8   16501 Ventura Blvd, Suite 400
     Encino, California 91436
 9   Telephone: (213) 429-6100
     Facsimile: (213) 429-6101
10
     Attorneys for Defendants
11   FIDELITY NATIONAL TITLE GROUP, INC., CHICAGO
     TITLE INSURANCE COMPANY, CHICAGO TITLE OF
12   NEVADA, INC., FIDELITY NATIONAL TITLE AGENCY OF
     NEVADA, INC., and TICOR TITLE OF NEVADA, INC.
13
     DESIGNATED LOCAL COUNSEL FOR SERVICE OF
14   PROCESS ON SINCLAIR BRAUN LLP PER L.R. IA 11-1(b)
15   Gary L. Compton, State Bar No. 1652
     2950 E. Flamingo Road, Suite L
16   Las Vegas, Nevada 89121
17                              UNITED STATES DISTRICT COURT
18                                        DISTRICT OF NEVADA
19     BANK OF AMERICA, N.A.,                          Case No.: 2:21-CV-00353-KJD-NJK
20                           Plaintiff,                STIPULATION AND ORDER TO
                                                       EXTEND TIME TO RESPOND TO
21                    vs.                              COMPLAINT, REMAND MOTION,
                                                       AND FEES MOTION (ECF NOS. 1, 7,
22     FIDELITY NATIONAL TITLE GROUP,                  AND 8)
       INC. et al.,
23                                                     FIRST REQUEST
                             Defendants.
24

25
            COMES NOW defendants Fidelity National Title Group, Inc. (“FNTG”), Chicago Title
26
     Insurance Company (“CTIC”), Chicago Title of Nevada, Inc. (“Chicago Agency”), Fidelity
27
     National Title Agency of Nevada, Inc. (“Fidelity Agency”), and Ticor Title of Nevada, Inc.
28

                                                1
                              STIPULATION AND ORDER TO EXTEND TIME
      Case 2:21-cv-00353-KJD-NJK Document 11 Filed 04/15/21 Page 2 of 3



 1   (“Ticor Agency”) (collectively, “Defendants”), and plaintiff Bank of America, N.A. (“Bank of
 2   America”) (collectively with Defendants, the “Parties”), by and through their respective attorneys
 3   of record, which hereby agree and stipulate as follows:
 4          1.      On March 1, 2021 Bank of America filed its complaint in the Eighth Judicial
 5   District Court for the State of Nevada;
 6          2.      On March 1, 2021, CTIC removed the instant case to the United States District
 7   Court for the State of Nevada (ECF No. 1);
 8          3.      Chicago Agency’s, Ticor Agency’s, and CTIC’s responses to Bank of America’s
 9   complaint are currently due on April 13, 2021;
10          4.      Bank of America filed a motion to remand and a motion for fees (ECF Nos. 7 and
11   8);
12          5.      Defendants’ deadline to respond to the motion to remand and the motion for fees is
13   currently April 14, 2021;
14          6.      The Parties are in the process of formalizing a stipulation to stay this case pending
15   the appeal in Wells Fargo Bank, N.A. v. Fidelity National Title Ins. Co., Ninth Cir. Case No. 19-
16   17332 (District Court Case No. 3:19-cv-00241-MMD-WGC);
17          7.      Defendants request a two-week extension of these deadlines to afford the Parties
18   additional time to formalize their stipulation to stay this case;
19          8.      Counsel for Bank of America does not oppose the requested extension;
20          9.      This is the first request for an extension made by Defendants, which is made in
21   good faith and not for the purposes of delay.
22          10.     This stipulation is entered into without waiving any of Defendants’ objections
23   under Fed. R. Civ. P. 12.
24   //
25   //
26   //
27   //
28   //

                                                   2
                                 STIPULATION AND ORDER TO EXTEND TIME
      Case 2:21-cv-00353-KJD-NJK Document 11 Filed 04/15/21 Page 3 of 3



 1          IT IS SO STIPULATED that CTIC’s, Chicago Agency’s, and Ticor Agency’s deadline
 2   to respond to the complaint is hereby extended through and including Monday, April 27, 2021,
 3   and Defendants’ deadline to respond to the motion to remand and the motion for fees (ECF Nos. 7
 4   and 8) for fees is hereby extended through and including Wednesday, April 28, 2021.
 5   Dated: April 12, 2021                       SINCLAIR BRAUN LLP
 6

 7                                               By:     /s/-Kevin S. Sinclair
                                                       KEVIN S. SINCLAIR
 8                                                     Attorneys for Defendants
                                                       FIDELITY NATIONAL TITLE GROUP,
 9                                                     INC., CHICAGO TITLE INSURANCE
                                                       COMPANY, CHICAGO TITLE OF
10                                                     NEVADA, INC., FIDELITY NATIONAL
                                                       TITLE AGENCY OF NEVADA, INC., and
11                                                     TICOR TITLE OF NEVADA, INC.
12   Dated: April 12, 2021                       WRIGHT FINLAY & ZAK, LLP
13

14                                               By:    /s/-Darren T. Brenner
                                                       DARREN T. BRENNER
15
                                                       Attorneys for Plaintiff
                                                       BANK OF AMERICA, N.A.
16

17   IT IS SO ORDERED.

18                      15th day of _____________,
            Dated this _____         April         2021.

19                                               __________________________________________
                                                 KENT J. DAWSON
20                                               UNITED STATES DISTRICT JUDGE
21

22

23

24

25

26

27

28

                                                3
                              STIPULATION AND ORDER TO EXTEND TIME
